OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs and motion to be restored to possession denied.
*377The facts of the case have been set forth in the opinion of the court below. We are compelled to follow the holdings of the Appellate Division, First Department, in the cases of P & A Bros. v City of N. Y. Dept. of Parks & Recreation (184 AD2d 267) and in Paulino v Wright (210 AD2d 171) wherein the Court held that the common-law remedy of self-help could be used peacefully against nontenants. Such was the fact pattern in the case at bar, since no force was used to evict petitioner from the apartment that she occupied for two weeks (see, Mountain View Coach Lines v Storms, 102 AD2d 663, 664-665). In addition, petitioner presented no factual showing of any colorable claim to a possessory interest so as to justify a departure from the rule set forth above.
Kassoff, P. J., Aronin and Scholnick, JJ., concur.